Name: Council Regulation (EEC) No 517/92 of 27 February 1992 amending the autonomous import arrangements for products originating in Hungary, Poland and the Czech and Slovak Federal Republic (CSFR)
 Type: Regulation
 Subject Matter: European construction;  Europe;  international trade;  trade policy
 Date Published: nan

 29 . 2. 92 Official Journal of the European Communities No L 56/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 517/92 of 27 February 1992 amending the autonomous import arrangements for products originating in Hungary, Poland and the Czech and Slovak Federal Republic (CSFR) THE COUNCIL OF THE EUROPEAN COMMUNITIES, and the CSFR, which have embarked on a large-scale programme of economic reform aimed at ensuring their transition towards a market economy ; Whereas, pending the entry into force of association agreements, interim agreements have been signed inclu ­ ding, in particular, the trade provisions of the association agreements ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas provision should be made therefore that these countries are removed from the scope of Regulations (EEC) No 3420/83 and (EEC) No 1765/82 with effect from the entry into force of the said interim agreements and fall within the scope of Regulation (EEC) No 288/82, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level ('), applies inter alia, to imports origi ­ nating in Hungary, Poland and the CSFR ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State ­ trading countries (2) provides that products mentioned in the Annex to that Regulation are not subject to quantita ­ tive restrictions : Article 1 Whereas Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports (3) defines the rules for imports originating from countries other than those listed in Regulations (EEC) No 1765/82 and (EEC) No 3420/83 ; Hungary, Poland and the CSFR shall be removed from the list of countries in Annex I to Regulation (EEC) No 3420/83 and the Annex to Regulation (EEC) No 1765/82 with effect from the date of entry into force of the interim trade agreements and trade-related matters concluded respectively between those countries and the Community.Whereas the Community has signed Europe agreements aimed at establishing an association with Hungary, Poland Article 2 (') OJ No L 346, 8 . 12. 1983, p. 6. Regulation as last amended by Regulation (EEC) No 3859/91 (OJ No L 362, 31 . 12. 1991 , p. 83). (2) OJ No L 195, 5. 7. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 1434/90 (OJ No L 138, 31 . 5. 1990, p. !) ¢ (3) Oj No L 35, 9 . 2. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 3859/91 (OJ No L 362, 31 . 12. 1991 , p. 83). This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 56/2 Official Journal of the European Communities 29 . 2. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1992. For the Council The President Vitor MARTINS